IN RE: Magee, James R.; — Plaintiff(s); Applying for Supervisory and/or Remedial Writs; Parish of Rapides 9th Judicial District Court Div. “B” Number 209,585; to the Court of Appeal, Third Circuit, Number KW98-0845
Writ granted in part; otherwise denied; case remanded to the court of appeal. The court of appeal is directed to give merits consideration to relator’s claim that the state withheld material exculpatory evidence in violation of the rule of Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963) and progeny. See La.C.Cr.P. art. 930.8(A)(1); Carlin v. Cain, 97-2390 (La.3/13/98), 706 So.2d 968; State ex rel Cormier v. State, 98-2111 (La.12/18/98), 731 So.2d 274. In all other respects the application is denied.
JOHNSON, J. not on panel.